Citation Nr: 0926656	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  00-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for an eye disorder.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had recognized guerrilla service from July 1943 
to August 1945 and service with the Regular Philippine Army 
from August 1945 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for an eye disorder.

The Board notes that an unappealed RO decision in December 
1954 denied the Veteran's original claim of service 
connection for an eye disorder.  It is apparent that the RO 
reopened and then denied the claim in its March 2000 decision 
that is the subject of this appeal.  

On appeal in May 2001, the Board found that new and material 
evidence had been presented to reopen the claim, but denied 
service connection for an eye disability, determining that 
there was no medical evidence of record to substantiate a 
nexus between the Veteran's service and his eye disorder.

The Veteran timely appealed the Board's adverse decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In February 2003, the Court vacated the Board's 
decision and remanded the case for readjudication.  On appeal 
again in September 2003, the Board remanded the claim for 
additional development.

In November 2005, the Board reopened the claim for service 
connection for an eye disability and remanded for additional 
development, to include providing proper VCAA notice.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the November 2005 
Remand Order, and that the Veteran has not contended 
otherwise, and therefore it may proceed with its review of 
this appeal.  Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).






FINDING OF FACT

There is no medical evidence of an eye disorder during 
service or for more than 50 years thereafter; there is no 
competent evidence of a nexus between a current diagnosis of 
an eye disorder, to include cataracts and right eye 
dacryocystitis, and any remote incident of service.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 and December 2005 letters from the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2004 and December 2005 letters from the AMC 
satisfy these mandates.  They clearly disclosed VA's duty to 
obtain certain evidence for the Veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the Veteran supplied enough information to 
enable their attainment.  This correspondence made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  The letters additionally apprised 
the Veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  Both letters 
informed the Veteran about the type of evidence needed to 
support a direct service connection claim, namely, proof of: 
(a) an injury in military service or disease that began in or 
was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
Board thus finds that the Veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19  Vet. App. at 
403; see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
January 2004 and December 2005 letters.  However, the RO did 
supply notice of these elements in the March 2009 SSOC.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did not provide such notice to the Veteran prior to the 
March 2000 RO decision that is the subject of this appeal.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice followed by readjudication of the claim, as 
demonstrated by the June 2005 and March 2009 SSOCs.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  Furthermore, as 
noted above, the RO did not supply notice of the two Dingess 
elements until March 2009.  However, timely Dingess notice 
would not have operated to alter the outcome because evidence 
establishing service connection for an eye disability is 
lacking.  The Veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.  It is 
also pertinent to note that the Veteran has not demonstrated 
or even pled prejudicial error.  Under such circumstances, 
any error with respect to the timing of the notice is 
harmless.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a  
medical opinion for the purpose of deciding his service 
connection claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 
C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. 
§ 3.159(c)(4) require the Secretary to treat an examination 
or opinion as being necessary to make a decision  on a claim 
if, taking into consideration all information and law or 
medical evidence (including statements of the veteran), there 
is "(1) competent evidence of a current  disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing  certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent  symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v.  
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); see Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) (discussing 
provisions of 38 U.S.C.A. § 5103A(d)); Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 
(2003) (discussing provisions of 38 C.F.R. § 3.159(c)(4) and 
upholding this section of the regulation as consistent with 
38 U.S.C.A. § 5103A(d)).  An affirmative answer to these four 
elements results in a necessary medical examination or 
opinion; a negative response to any one element means that 
the Secretary need not provide such an examination or solicit 
such an opinion.  See McLendon, supra;  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4). 

The RO has undertaken numerous attempts to acquire private 
treatment records.  In February 2007, the AMC requested 
consent and release forms for private providers identified by 
the Veteran in a February 2006 correspondence.  The RO 
requested those records in April 2007, but no response was 
received.  In June 2007, the AMC wrote to the Veteran 
requesting correct addresses for the private providers.  The 
Veteran provided one consent and release form for all the 
providers in August 2007.  In September 2007, the AMC 
requested that the Veteran submit a separate form for each 
provider.  The Veteran complied with this request in December 
2007.  In September 2008 and January 2009, the AMC again 
requested medical records from the private providers.  The 
AMC received medical records from only one doctor and, as 
explained below, such records do not support the contended 
causal relationship.  In view of the foregoing, the Board 
concludes that further efforts to locate any additional 
medical records would be futile.

With respect to the duty to obtain an examination or medical 
opinion, the Board notes that the Veteran requested a VA 
examination in an August 2005 correspondence.  As discussed 
in more detail below, a separation from service examination 
showed no abnormality of the eyes-vision was noted as 20/20 
at that time-and the only medical evidence of an eye disorder 
is dated approximately 50 years after service.  There is no 
medical evidence to suggest a causal link between a current 
eye disorder and service.  The Veteran has not provided any 
explanation of how a current eye disorder is linked to his 
period of active duty.  That is, he has never contended that 
an eye disorder is due to an injury, disease or other 
incident of service.  Under these circumstances,   there is 
no duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Laws and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

III. Analysis

Service treatment records show no eye disability.  Upon 
discharge from service there was no abnormality of the 
Veteran's eyes and his vision was noted as 20/20 uncorrected.  

The initial post-service clinical evidence indicating the 
existence of an eye disorder, cataracts and dacryocystitis, 
is dated in September 1996, approximately 50 years after the 
Veteran's separation from service.  An undated prescription 
for eye drops provided by a VA physician is undated but is 
written on a form revised in August 1989.  In September 1999, 
Dr. Acosta wrote that the Veteran was then being treated for 
bilateral catacracts and right eye dacryocystitis and that 
his vision was poor.  January 2006 treatment records from Dr. 
Valdez and February 2006 treatment records from Dr. 
Concepcion document cataracts.  Treatment records from Dr. 
Gutay reveal treatment for cataracts in August 2000 and March 
2005.  March 2004 VA treatment records also document 
cataracts.  None of these records provide any discussion 
concerning etiology.  The Board finds that there is an 
absence of competent evidence of a causal link between an eye 
disability, first shown decades after service, and some 
incident, injury or disease of active service.  Accordingly, 
service connection for an eye disability is not warranted.

The Board acknowledges the Veteran's opinion concerning the 
etiology of his eye disability.  As a layperson, however, he 
is not competent to provide a medical opinion about 
causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); accord 
Barr, 21 Vet. App. at 307 (noting that "[s]ignificant in our 
case law is that lay persons are not competent to opine as to 
medical etiology or render medical opinions"). That is, while 
the Veteran is certainly competent to describe symptoms that 
he has experienced, such as poor eyesight, without an 
indication in the record that he has had the relevant medical 
training, he is not competent to provide an opinion on an 
earlier diagnosis or etiology of any current eye disease.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr, 21 Vet. App. at 307 (noting that "[l]ay 
testimony is competent . . . to establish the presence of 
observable symptomatology").

IV. Conclusion 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim foe 
service connection for an eye disorder.  Thus, the benefit of 
the doubt doctrine does not apply to the instant appeal.  
Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant").  

ORDER

Service connection for an eye disorder is denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


